I regret having to dissent from the opinion of the court in this case, for I have no doubt the defendant was justly convicted. But it is essential to the proper administration of justice that the province of the jury be not infringed on by the judge and if it be permitted in a case where the evidence points to the guilt of the defendant it may be done where the defendant is innocent.
It is not to be doubted that the trial judge may properly express his opinion as to the weight or value of evidence produced on the trial; or as to the credibility of a witness; provided it is reasonably supported by the evidence in the case; and the jury are left free to make their own decision on the facts. But he has no right to state to the jury what he thinks their verdict ought to be, even though he tell them they are not bound to follow his opinion. In Shipp v. Schmitt  Murphy,71 Pa. Super. 496, we reversed the judgment in a civil action because, inter alia, the trial judge said to the jury: "In our opinion, under the law and under the facts, the plaintiff is entitled to a judgment, but I leave that matter entirely for your consideration." We said on this point: "This was going beyond the widest latitude of comment or expression *Page 392 
of opinion on the evidence permitted to a trial judge by the decisions of this State. The language complained of was not merely the expression of the judge's opinion as to the weight and value of evidence as to a material fact: Repscher v. Wattson,17 Pa. 365; nor as to the truthfulness of the plaintiff's testimony: Price v. Hamscher, 174 Pa. 73; nor of doubt as to the truth of the defendant's testimony: Leibig v. Steiner, 94 Pa. 466. It was not confined to the consideration of any particular fact or the evidence of any particular witness or witnesses. It covered the whole case and embraced both fact and law, and exceeded the `authority of the trial judge to express opinion upon the evidence and comment on matters affecting the credibility of the witnesses': Blumenthal v. Green, 52 Pa. Super. 292. In Sampson v. Sampson, 4 S.  R. 329, the trial judge in his charge to the jury said: `Upon the whole, the evidence on the part of the defendant appears to be very loose, too much so to entitle him to a verdict.' The Supreme Court held that the language was improper, Mr. Justice GIBSON saying: `To say the evidence is too loose to entitle the party to a verdict looks so much like a positive direction operating on both fact and law, that it may very well, to say the least, have been mistaken for one,' and Mr. Justice DUNCAN: `It was a declaration that, whatever credit might be given to the witnesses on the part of the defendant, whatever conclusion the jury might draw from the testimony, still it was insufficient in law to entitle the defendant to a verdict.' Nor was the error such that it could be cured by referring the matter to the jury for their consideration: Burke v. Maxwell, 81 Pa. 139. As was said by the President Judge of this court in the case of Spitzel v. Hunt, 39 Pa. Super. 631: `Such a statement coming from the bench would control, or at least very seriously affect, the determination of the jury.'" *Page 393 
In his charge in the present case the trial judge went beyond what we held was improper in Shipp v. Schmitt  Murphy. He said: "I say to you frankly, members of the jury, that in the light of all the testimony in this case it seems to us that you ought to have no difficulty in arriving at a verdict of guilty on both counts of the indictment." While he subsequently told the jury that they were not bound by his opinion and were entirely free to determine the guilt or innocence of the defendant, yet in the words of the late Judge ORLADY, quoted above: "Such a statement coming from the bench would control, or at least very seriously affect, the determination of the jury."
I would sustain the fourth assignment.